Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022, has been entered.


Status of Claims


Applicant filed an amendment on July 15, 2022. Claims 1-20 were pending in the Application. Claims 1, 8, and 15-20 are amended. No new claims have been added. No claims have been canceled.  Claims 1, 8, and 15 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 8, and 15. Thus, claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Intended Use, paragraphs 16-19 of the Final Rejection Office Action dated April 15, 2022, Applicant made no argument. Examiner does not hereby rescind the Claim Interpretation, Intended Use, paragraphs 16-19 of the Final Rejection Office Action dated April 15, 2022.
In the context of 35 U.S.C. §101, Applicant respectfully traverses the rejection. Applicant is of the opinion that claim 1, as well as claims 8 and 15, are statutory for the following reasons:
With respect to Step 2A prong 2, Applicant submits that even (assuming arguendo) the Claim does recite the judicially recognized exception of "certain methods of organizing human activity", the Claim as a whole integrates the judicial exception into a practical application, and as such, the Claim is not directed to a judicial exception. This argument is not persuasive as the abstract idea of “credit analysis/evaluation” with the additional elements of “a provider’s computing device”, “a credit path engine”, “a non-transitory computer readable medium”, “a display”, “a memory”, and “one or more processors” do not amount to more than mere instructions to implement the abstract idea or other exception on a computer, or do not amount to more than merely using a computer as a tool to perform the abstract idea. (See MPEP § 2106.05(f)).
Recites features that do much more than generally linking the use of the exception to a particular technological environment, in that the claimed features utilize a number of different technological environments in combination with a number of different specific process steps to provide a specific, integrated, and practical application of the exception. Further, the claimed elements clearly recite a practical application of a technological solution to a problem. This argument is not persuasive as the claims do not contain an improvement to the functioning of a computer nor to any other technology or technical field, and the specification does not provide a technical explanation as to how to implement the invention as an improvement. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Finally, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. (See MPEP § 2106.05(a))
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant respectfully submits Billman in view of Koltnow and Haertel fails to disclose the (non-italicized) Claimed features, "receiving, at a provider's computing device, a device identifier (JD) associated with a computing device of a user without receiving said PII for said user; ... evaluating, via said provider's computing device, said user specific information with respect to a minimum interactive requirement threshold established by said provider; ... generating, at said credit path engine, a prescribed credit path for said user; and providing, from the credit path engine and to the computing device of the user, said prescribed credit path, wherein said prescribed credit path is a hybrid solution comprising both said minimum interactive requirement threshold established by said provider and said passing of said credit screening, wherein said hybrid solution is obtained without requiring an upgrade or any new hardware for said provider's computing device.”
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claim 1, as well as amended claims 8 and 15, are not patentable. Amended claim 1, as well as amended claims 8 and 15, stand rejected under 35 U.S.C § 103 in the analysis below, and is therefore, not patentable in view of Skordas (US 20190164163 A1) and Chaouki (US 20150262248 A1) now applying to the applicable amended sections for claim 1, as well as to the amended claims 8 and 15.  
Therefore, the amended claim 1, and similarly amended claims 8 and 15, stand rejected under 35 U.S.C. § 103. Claims 2-7, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 9-14, which depend on claim 8, stand rejected under 35 U.S.C. § 103; and claims 16-20, which depend on claim 15, stand rejected under 35 U.S.C. § 103.

Claim Interpretation
Regarding Claim 4, Examiner notes that the following limitation: “utilizing a confidence factor …, such that only user specific information …” is an intended use of “user specific information”, and therefore carries limited patentable weight. Additionally, similar language is recited in claims 11 and 18. See MPEP § 2103 (I) (C).
Regarding Claim 8, Examiner notes that the following limitation: “A non-transitory computer-readable storage medium having instructions … when executed by one or more processors of a provider’s computer system, cause said one or more processors to: receive a device …; utilize the device ID …; obtain a result …; evaluate said user …; determine that said user has met …; provide the user specific …; receive, from said …; and provide to the computing device …” are intended uses of “one or more processors”, and therefore carries limited patentable weight. Additionally, similar language is recited in claim 15. See MPEP § 2103 (I) (C).
Regarding Claim 11, Examiner notes that the following limitation: “…, wherein said one or more processors are further to: utilize a confidence factor …” is an intended use of “one or more processors”, and therefore carries limited patentable weight. Additionally, similar language is recited in claim 18. See MPEP § 2103 (I) (C).
Regarding Claim 12, Examiner notes that the following limitation: “…, wherein said one or more processors are further to: perform a device …; and add a result …” are intended uses of “one or more processors”, and therefore carries limited patentable weight. Additionally, similar language is recited in claim 19. See MPEP § 2103 (I) (C).
Regarding Claim 13, Examiner notes that the following limitation: “…, wherein said one or more processors are further to: perform an IP fraud risk …; and add a result of the IP fraud risk …” are intended uses of “one or more processors”, and therefore carries limited patentable weight. Additionally, similar language is recited in claim 20. See MPEP § 2103 (I) (C).
Regarding Claim 16, Examiner notes that the following limitation: “said one or more processors to: utilize the device ID …” is an intended use of “one or more processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding Claim 17, Examiner notes that the following limitation: “said one or more processors to: perform a secondary source …” is an intended use of “one or more processors”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.















Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to “a method” for customer acquisition without initially receiving personally identifiable information (PII); claims 8-14 are directed to “a non-transitory computer-readable storage medium;” and claims 15-20 are directed to “a provider’s computer system.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “credit analysis/evaluation” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, a device identifier (ID) … of a user without receiving said PII for said user; utilizing, …, the device ID to perform a search for a user specific information; obtaining, …, a result of said search, said result comprising said user specific information; evaluating, …, said user specific information with respect to a minimum interactive requirement threshold established …; determining, …, that said user has met said minimum interactive requirement threshold; providing, …, the user specific information of said user that has met said minimum interactive requirement threshold, to a …; performing, …, a credit screening, … utilizing said user specific information to perform said credit screening; determining, …, said user has passed said credit screening; generating, …, a prescribed credit path for said user; and providing, …, said prescribed credit path, wherein said prescribed credit path is a hybrid solution comprising both said minimum interactive requirement threshold established by … and said passing of said credit screening, wherein said hybrid solution is obtained without requiring an upgrade or ...” Accordingly, the claim recites an abstract idea of “credit analysis/evaluation.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a provider’s computing device”, “a credit path engine”, “a computing device”, “new hardware”, “a non-transitory computer readable storage medium”, “a display”, “a memory”, and “one or more processors” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “credit analysis/evaluation.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “credit analysis/evaluation” using computer technology (e.g., “one or more processors”, “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-7, 9-14, and 16-20 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “credit analysis/evaluation” of the independent claims. The dependent claims recite additional elements of a proprietary database, a source database, and an IP address, which when analyzed individually and as an ordered combination do not amount to significantly more.  Claims 2-7, 9-14, and 16-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “credit analysis/evaluation.”
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter Situations
Claim 1 recites “evaluating, … with respect to a minimum interactive requirement threshold established by said provider; determining, … user has met said minimum interactive requirement threshold as established …; providing, … user that has met said minimum interactive requirement threshold, to a credit path engine; … providing, … credit path is a hybrid solution comprising both said minimum interactive requirement threshold … and said passing of said credit screening, …” Specification, [0077] and [0114], discloses “a confidence threshold,” and specification, [0238]-[0240], discloses “a hybrid solution and users having met minimum requirements.” However, the specification is silent as to the limitation “a minimum interactive requirement threshold,” and to “the confidence threshold” being tied to or related in any way to “a minimum interactive requirement threshold.” 	
Also, the “evaluation” step does not disclose a “confidence threshold,” and after review of the specification, the “confidence threshold” is not part of the credit path wherein “the credit path is a hybrid solution comprising both said minimum interactive requirement threshold … and said passing of said credit screening, …” as required by the claims. The specification is silent as to the “minimum interactive requirement threshold” and to “the credit path is a hybrid solution comprising both said minimum interactive requirement threshold … and said passing of said credit screening, …” limitations, therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claims 8 and 15. (See MPEP § 2163.06 and MPEP § 608.04(a))

Claim Rejections - 35 USC § 102
















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

















Claims 8 -20 are rejected under 35 U.S.C. § 102 (a)(1) being anticipated by Chaouki, U. S. Patent Application Publication No. 20150262248 A1.
















Claim 8 recites “A non-transitory computer-readable storage medium having …, cause said one or more processors to: receive …; utilize …; obtain …; evaluate …; determine …; provide …; receive …; and provide …” The language “one or more processors to: receive …; utilize …; obtain …; evaluate …; determine …; provide …; receive …; and provide …” are intended uses, and therefore will not differentiate the claim from the prior art (See MPEP § 2114 (IV)). And, as US 20150262248 A1, Chaouki, FIG. 3, item 302, and [0032], discloses “one or more processors to perform a prescreen to receive an offer” it is sufficient in terms of prior art, as specification, [0243], discloses “… a processor 1006A coupled to bus 1004 for processing information and instructions. As depicted in FIG. 10, system 1000 is also well suited to a multi-processor environment in which a plurality of processors 1006A, 1006B, and 1006C are present. Conversely, system 1000 is also well suited to having a single processor such as, for example, processor 1006A. Processors 1006A, 1006B, and 1006C may be any of various types of microprocessors.” Additionally, similar claim language is recited in claim 15.
Claims 9-14 and 16-20 further describes the intended use of “utilize the device ID …; utilize a confidence factor threshold …; perform a device fraud risk assessment; add a result of the device fraud risk assessment …; perform an IP fraud risk assessment …; and add a result of the IP fraud risk assessment ...”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Skordas et al (U. S. Patent Application Publication No. 20190164163 A1), herein referred to as Skordas, and in view of Chaouki et al (U. S. Patent Application Publication No. 20150262248 A1), herein referred to as Chaouki.
Regarding claims 1, 8, and 15, Skordas discloses a method for customer acquisition without initially receiving personally identifiable information (PII), the method comprising: receiving, at a provider's computing device, a device identifier (ID) associated with a computing device of a user without receiving said PII for said user (FIG. 5, item 510, and [0074]);
utilizing, at said provider's computing device, the device ID to perform a search for a user specific information (FIG. 5, item 510, and [0073]);
obtaining, at said provider's computing device, a result of said search, said result comprising said user specific information (FIG. 5, item 510, and [0074]); 
evaluating, via said provider's computing device, said user specific information with respect to a minimum interactive requirement threshold established by said provider (FIG. 5, item 520, and [0076]);
determining, at the provider's computing device, that said user has met said minimum interactive requirement threshold (FIG. 5, items 520, 540, and [0076]-[0077] and [0079]-[0080]);
providing, via the provider's computing device, the user specific information of said user that has met said minimum interactive requirement threshold, to a credit path engine (FIG. 5, items 520, 530, 540, and [0082]-[0083]); …
With respect to claim 15, Skordas discloses … a provider’s computer system comprising: a display (FIG. 1, item 24, and [0051]); a memory (FIG. 1, item 28, and [0046] and [0048]-[0050]); and one or more processors to (FIG. 1, item 16, and [0046]): …
Skordas does not specifically disclose, however, Chaouki discloses performing, at the credit path engine, a credit screening, said credit path engine utilizing said user specific information to perform credit screening (FIG. 1, items 120, 130, and [0019] and [0021]); 
determining, at said credit path engine, said user has passed said credit screening (FIG. 2, item 280, and [0030]); 
generating, at said credit path engine, a prescribed credit path for said user (FIG. 2, item 280, and [0030]); and
providing, from the credit path engine, and to the computing device of, the user, said prescribed credit path, wherein said prescribed credit path is a hybrid solution comprising both said minimum interactive requirement threshold established by said provider and said passing of said credit screening, wherein said hybrid solution is obtained without requiring an upgrade or any new hardware for said provider’s computing device ([0031]) …
With respect to claim 8, Chaouki discloses … receive, from said credit path engine, a confirmation that said user has passed said credit screen and a prescribed credit path for said user ([0031]);
Chaouki discloses digital prescreen targeted marketing. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide improved systems and methods that can permit the electronic delivery of certain offers that in the past could not be made electronically due to uncertainty as to the identity of the recipient and the preapproved offers available to that recipient.

Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Skordas et al (U. S. Patent Application Publication No. 20190164163 A1), herein referred to as Skordas, in view of Chaouki et al (U. S. Patent Application Publication No. 20150262248 A1), herein referred to as Chaouki, and in further view of Billman et al (U. S. Patent Application Publication No. 20190043126 A1), herein referred to as Billman.
Regarding claims 2, 9, and 16, Skordas and Chaouki disclose the limitations of claims 1, 8, and 15. Skordas and Chaouki do not specifically disclose, however, Billman discloses the method of Claim 1, wherein said obtaining the user specific information comprises: utilizing the device ID to perform a proprietary database search for the user specific information (FIG. 1B, items 16, 116, and [0042] and [0047]-[0048]).
Billman discloses using position location information to pre-populate and verify information on a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using position location information to pre-populate and verify information on a credit application, as in Billman; and to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make available company specific, brand specific, or even store specific credit accounts providing significant value to both consumer and provider. By issuing a store specific credit account, the provider is able to tailor rewards offers, provide loyalty discounts, and maintain consumer brand loyalty. Similarly, the consumer receives the perks from the reward offers and the loyalty discounts.

Regarding claims 3, 10, and 17, Skordas and Chaouki disclose the limitations of claims 1, 8, and 15. Skordas, Chaouki, and Billman disclose the limitations of claims 2, 9, and 16. Skordas and Chaouki do not specifically disclose, however, Billman discloses the method of Claim 2, wherein said obtaining the user specific information further comprises: performing a secondary source database search for the user specific information (FIG. 1B, items 26, 28, and [0042] and [0052]-[0048]).
Billman discloses using position location information to pre-populate and verify information on a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using position location information to pre-populate and verify information on a credit application, as in Billman; and to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make available company specific, brand specific, or even store specific credit accounts providing significant value to both consumer and provider. By issuing a store specific credit account, the provider is able to tailor rewards offers, provide loyalty discounts, and maintain consumer brand loyalty. Similarly, the consumer receives the perks from the reward offers and the loyalty discounts.
Regarding claims 4, 11, and 18, Skordas and Chaouki disclose the limitations of claims 1, 8, and 15. Skordas and Chaouki do not specifically disclose, however, Billman discloses the method of Claim 1, further comprising: utilizing a confidence factor threshold to validate said user specific information, such that only user specific information above said confidence factor threshold is retained in the user specific information ([0051]).
Billman discloses using position location information to pre-populate and verify information on a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include using position location information to pre-populate and verify information on a credit application, as in Billman; and to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to make available company specific, brand specific, or even store specific credit accounts providing significant value to both consumer and provider. By issuing a store specific credit account, the provider is able to tailor rewards offers, provide loyalty discounts, and maintain consumer brand loyalty. Similarly, the consumer receives the perks from the reward offers and the loyalty discounts.

Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Skordas et al (U. S. Patent Application Publication No. 20190164163 A1), herein referred to as Skordas, in view of Chaouki et al (U. S. Patent Application Publication No. 20150262248 A1), herein referred to as Chaouki, and in further view of Anderson et al (U. S. Patent Application Publication No. 20200286168 A1), herein referred to as Anderson.
Regarding claims 5, 12, and 19, Skordas and Chaouki disclose the limitations of claims 1, 8, and 15. Skordas and Chaouki do not specifically disclose, however, Anderson discloses the method of Claim 1, further comprising: performing a device fraud risk assessment based on the device ID (FIG. 5, item 505, and [0063], [0065], [0077], and [0106]); and 
adding a result of the device fraud risk assessment to the user specific information (FIG. 5, item 505, and [0142]-[0143]).
Anderson discloses two device authentication for a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include two device authentication for a credit application, as in Anderson; and to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to predict if the credit application can be trusted or will eventually become fraudulent. Obtaining the customer information used in the application from a reliable source, after authentication of the user by utilizing the identification features of the user’s device, such as the device identification, and auto filled into the application for the credit account is reflected in the fraud risk determination categorization, such as being high, medium, or low, and thus is another factor in determining the amount of credit available on the new credit account in setting the credit limit.
Regarding claims 6, 13, and 20, Skordas and Chaouki disclose the limitations of claims 1, 8, and 15. Skordas, Chaouki, and Anderson disclose the limitations of claim 19. Skordas and Chaouki do not specifically disclose, however, Anderson discloses the method of Claim 1, further comprising: performing an IP fraud risk assessment based on an IP address associated with the device ID (FIG. 5, item 505, and [0064], [0077], and [0106]); and 
adding a result of the IP fraud risk assessment to the user specific information (FIG. 5, item 505, and [0142]-[0143]).
Anderson teaches two device authentication for a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include two device authentication for a credit application, as in Anderson; and to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to predict if the credit application can be trusted or will eventually become fraudulent. Obtaining the customer information used in the application from a reliable source, after authentication of the user by utilizing the identification features of the user’s non-phone computing device identification, such as the internet protocol (IP) address, and auto filled into the application for the credit account is reflected in the fraud risk determination categorization, such as being high, medium, or low, and thus is another factor in determining the amount of credit available on the new credit account in setting the credit limit.
Regarding claims 7 and 14, Skordas and Chaouki disclose the limitations of claims 1, and 8. Skordas and Chaouki do not specifically disclose, however, Anderson discloses the method of Claim 1, wherein the prescribed credit path for the user further comprises: providing a credit limit for a prequalification offer (FIG. 3A, item 330; FIG. 4F, item 450, and [0129], [0158] and [0161]); and 
providing a credit limit for a preapproved offer (FIG. 3A, item 330; FIG. 4F, item 450, and [0129], [0157]).
Anderson teaches two device authentication for a credit application. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include two device authentication for a credit application, as in Anderson; and to include digital prescreen targeted marketing, as in Chaouki, to improve and/or enhance the technology for granting requests for authorizing using data of devices associated with requestors, as in Skordas, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the systems and methods to provide multiple offers for which the authenticated user is prequalified and/or preapproved, rather than just a single particular offer. In the context of credit card offers, the identification of multiple offers that are sorted to identify the prequalified and/or preapproved offers with the most advantageous terms, the user is given the opportunity to filter the prequalified and/or preapproved offers and to identify a particular offer for which the user would like to complete an application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Jajara et al (U. S. Patent Application Publication No. 20160217464 A1) – Mobile Transaction Devices Enabling Unique Identifiers for Facilitating Credit Checks



Jajara recites when a user is requested to provide the user's social security number (SSN) or other personal information for conducting a credit/background check, the user may use a mobile app on the user's mobile device to display a unique identifier which is used in place of the SSN for processing the user's credit/ risk analysis. The unique identifier is used as a protection layer on top of a user's SSN to reduce chances of identity fraud. In particular, a unique identifier (token) may be generated and issued to current payment account holders or new payment account holders when they sign up for payment accounts. When a merchant requires a customer's social security number for performing a credit or background check on the customer, the customer may simply provide the unique identifier and may be cleared to start using the merchant service without exposing the customer's SSN.  Jajara not used as cited references better teach the claimed subject matter.















































































































































Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN CHISM/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692